DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Request for Continued Examination (RCE) filed on September 12, 2022, and the Amendment After Final filed on August 10, 2022 (“After Final Response”). Claims 1-3, 5-11, and 14-20 remain pending and are addressed below.

Response to Arguments
Claim Objections
Applicant’s arguments and amendments to Claims 1, 10, 14, and 16 (see page 6 of After Final Response) relating to the claim objections raised in the Final Office Action dated June 15, 2022 (“Final Office Action”) have been fully considered and are persuasive. Accordingly, the claim objections raised in the Final Office Action have been withdrawn.
Rejections Under 35 U.S.C. § 112
Applicant’s arguments and amendments to Claims 1, 10, and 16 (see page 6 of After Final Response) relating to the rejections under 35 U.S.C. § 112(a) and (b) raised in the Final Office Action have been fully considered and are persuasive. Accordingly, the claim rejections under 35 U.S.C. § 112(a) and (b) raised in the Final Office Action have been withdrawn.
Rejection Under 35 U.S.C. § 102
Applicant’s arguments relating to the rejection of Claims 1 and 5 under 35 U.S.C. § 102(a)(1) and (a)(2) based on U.S. Publication No. 2006/0033322 to Suess have been fully considered, but are not persuasive. It is noted that independent Claim 1 was substantively amended since the issuance of the Final Office Action. However, the Suess reference remains applicable as further detailed in the updated rejection in the 35 U.S.C. § 102 Rejection section below.
In general, the After Final Response on page 7 argues that Suess does not anticipate the features of Claim 1 since the foam members would have either all open cells or all closed cells on both the exterior and interior surfaces. The After Final Response acknowledges that Suess discloses that foam members can be made of other materials such as honeycomb structures. The After Final Response further observes that if the honeycomb structure is selected as the material to be used, the foam member would “have either all open cells on both the exterior and interior surfaces or no open cells at both the exterior and interior surfaces.” 
It is noted that Claim 1 does not require the recited lattice structure to be a single, unitary or monolithic structure. As such, more than one component or substructures can be combined or used together to form the recited lattice structure. Referring back to Suess, and under the scenario where the honeycomb structure is oriented to have open cells on both the exterior and interior surfaces of the honeycomb structure, the interior surface of the honeycomb structure is configured to fit against at least braces 106 (see Suess at para. 0042-0043 and FIG. 6 and Final Office Action at 5-6). The lower portion 98 of the case 86 (see Suess at para. 0039 and Final Office Action at 5) provides a smooth exterior surface that faces the fuel cell 26. As such, the lower portion 98 of the case 86 together with the honeycomb provide an overall lattice structure including the recited exterior surface and interior surface features recited in Claim 1.
Rejection Under 35 U.S.C. § 103
Applicant’s arguments relating to the rejection of Claims 1-3, 6-11, and 14-20 under 35 U.S.C. § 103 based on U.S. Publication No. 2018/0244397 to Carr et al. (“Carr”) in view of U.S. Publication No. 2019/0118486 to Compton et al. (“Compton”) have been fully considered and are persuasive. Accordingly, the rejection under 35 U.S.C. § 103 based on Carr in view of Compton raised in the Final Office Action has been withdrawn.

Claim Objections
Claim 14 is objected to because of the following informalities: in line 2 of Claim 14, the phrase “floor portion” is not proceeded by an article (e.g., a, an, or the). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 (lines 8 and 11), Claim 17 (line 1), and Claim 20 (line 1) each recite the limitation “the lattice structure.” There is insufficient antecedent basis for this limitation in the claim. It is noted that Claim 16, line 6 recites “a lattice” and it is unclear whether “the lattice structure” refers back to the “lattice” introduced in line 6 or if it is in reference to a separate lattice structure. For the purposes of examination, “the lattice structure” has been interpreted to refer to a common unitary lattice structure associated with the floor cushion and the wall cushion.
The dependent claims not specifically addressed above are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, and 10 are rejected under 35 U.S.C. 102 as being anticipated by U.S. Publication No. 2006/0033322 to Suess (“Suess”).
Regarding Claim 1, Suess discloses a cushion for a fuel system (foam members 110, 112 for a fuel storage system 84 of a fuel cell system; see e.g., paras. 0044-0045 and FIGS. 5-6), the cushion comprising:
a lattice structure shaped to fit between a mounting surface of a receiving assembly and a fuel cell (it is noted that the “shaped to fit” limitation is being considered as intended use and does not require any specific structure; this requirement is met if at least a portion of the foam member of Suess is capable of being positioned in some location between a mounting surface and a fuel cell; in this instance, the foam member 112 and the left vertical portion of the lower case portion 98 of Suess are both mounted between a fuel cell 26 and a brace 106 that partially surrounds storage tank 88, and together the foam member 112 and the lower case portion 98 can be interpreted as reading on the recited lattice structure; see e.g., Suess at paras. 0042-0045 and Annotated FIG. 5 and First Annotated FIG. 6 of Suess below), the lattice structure is formed of a material nonabsorbent of fuel (the foam member 112 is not intended to absorb any liquid and drain openings 136 allow liquid within the case 86 to be drained out; see e.g., Suess at para. 0046) and having a network of nodes and beams defining cells (the foam members 110, 112 can have an open cell foam such as a honeycomb structure; see e.g., Suess at para. 0044);
an exterior surface of the lattice structure configured to be oriented toward a fuel cell, wherein the exterior surface is a smooth, solid surface without any of the cells exposed and open at the exterior surface (the lower portion 98 of the case 86 includes an exterior surface that faces the fuel cell 26 and has a smooth, solid surface; see e.g., paras. 0038-0043 and First Annotated FIG. 6 of Suess below); and
an interior surface of the lattice structure configured to fit the mounting surface, wherein some of the cells are exposed and open at the exterior surface (the upper portion of the foam member 112 includes an interior surface that faces internally towards the brace 106 partially surrounding storage tank 88, and the interior surface of the foam member 112 is configure to fit against at least the brace 106; see e.g., paras. 0042-0043 and First Annotated FIG. 6 of Suess below; it is noted that the interior surface at the upper portion of the foam member 112 is in direct contact with the braces 106 and does not include the additional exterior surface layer associated with the lower portion 98 that is present to the left and to the right of the foam member 112 in FIG. 6).

    PNG
    media_image1.png
    440
    1234
    media_image1.png
    Greyscale

Annotated FIG. 5 of Suess

    PNG
    media_image2.png
    441
    739
    media_image2.png
    Greyscale

First Annotated FIG. 6 of Suess
Regarding Claim 3, Suess discloses wherein the interior surface has a recess to position a protrusion on the mounting surface (the interior surface at the upper portion of the foam member 112 includes a concave recess or contour that is positioned against a convex protrusion or contour of the brace 106 partially surrounding the storage tank 88 in the lower-left quadrant; see e.g., First Annotated FIG. 6 of Suess above).
Regarding Claim 5, Suess discloses wherein the lattice structure has a uniform density (the honeycomb structure for the foam member 112 would have a uniform density; see e.g., Suess at para. 0044).
Regarding Claim 7, Suess discloses wherein the lattice structure is tapered in a first direction from a first depth, between the exterior surface and the interior surface, that is greater than a second depth (as shown in the Second Annotated FIG. 6 of Suess below, the foam member 112 includes a portion between the lower portion 98 and the brace 88 partially surrounding the storage tank 88 that tapers from a first larger depth or thickness (D1) to a second smaller depth or thickness (D2)).

    PNG
    media_image3.png
    657
    1143
    media_image3.png
    Greyscale

Second Annotated FIG. 6 of Suess

Regarding Claim 10, Suess discloses a fuel system (a fuel storage system; see e.g., para. 0001) comprising:
a receiving assembly having a mounting surface to receive a fuel cell (a lower portion 98 of a case 86 receives storage tanks 88, 90, and the storage tanks 88, 90 are interpreted as being fuel cells since they are capable of storing fuel within its internal volume or cell; see e.g., para. 0039 and Third Annotated FIG. 6 of Suess below; see also para. 0020 of instant application);
a cushion constructed of a lattice structure positioned between the fuel cell and the mounting surface (both the braces 106 and the foam member 112 are positioned between the lower portion 98 and the storage tanks 88, 90, and together the braces 106 and the foam members 112 can be interpreted as a lattice structure that provides support and impact protection for the storage tanks 88, 90; see e.g., paras. 0042-0045), the lattice structure formed of a material nonabsorbent of fuel (the foam member 112 is not intended to absorb any liquid and drain openings 136 allow liquid within the case 86 to be drained out; see e.g., Suess at para. 0046) and having a network of nodes and beams defining cells (the foam members 110, 112 can have an open cell foam such as a honeycomb structure; see e.g., Suess at para. 0044);
an exterior surface of the lattice structure oriented toward the fuel cell, wherein the exterior surface is a smooth, solid surface without any of the cells being open at the exterior surface (the braces 106 have a top or external surface that is complementary to the external surface of the storage tanks 88,90; see e.g., para. 0042 and FIG. 6); and
an interior surface of the lattice structure fit to the mounting surface, wherein some of the cells are open at the interior surface (the foam member 112 has a lower or interior surface that faces a mounting surface provided on the top side of the lower portion 98 of the case 86, and the foam member 112 would have exposed cells when configured as a honeycomb structure).

    PNG
    media_image4.png
    781
    1166
    media_image4.png
    Greyscale

Third Annotated FIG. 6 of Suess

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Suess, as applied to Claims 1 and 10 above, and in further view of U.S. Publication No. 2019/0118486 to Compton (“Compton”).
Regarding Claim 2, Suess discloses that an open cell foam, such as one with a honeycomb structure, can be used as a foam member for the fuel storage system (see e.g., Suess at para. 0030). However, Suess does not expressly discuss or show how the honeycomb structure is manufactured. 
In the same field of endeavor, Compton discloses that graded cellular material can be used in crumple zones or other protective systems in a vehicle (see e.g., Compton at para. 0005). The graded cellular material can include a hexagonal cell geometry including thin walls or struts of slid material arranged periodically in space to define empty cells or voids (see e.g., Compton at paras. 0002-0003). Compton further discloses that the hexagonal cellular structure is formed using an additive manufacturing technique (see e.g., Compton at paras. 0008 and 0030).
Thus, it would have been obvious to one skilled in the art at the time of filing to have manufactured the honeycomb structure of Suess using an additive manufacturing technique, in light of the teachings of Compton, by using a known technique to a same or similar cellular component. It is noted that Claim 2 presently does not require that the lattice structure be unitary or monolithic, and as such the claim limitations can be met if any of the subcomponents or substructures associated with the lattice structure is produced by additive manufacturing. In other words, the limitations of Claim 2 does not presently require an entirety of the lattice structure to be produced by additive manufacturing.
Regarding Claims 6, 8, and 9, Suess discloses a honeycomb structure but is silent on providing the honeycomb structure with a gradient density. In the same field of endeavor, Compton discloses that graded cellular material can be used in crumple zones or other protective systems in a vehicle (see e.g., Compton at para. 0005). The graded cellular material can include a hexagonal cell geometry including thin walls or struts of slid material arranged periodically in space to define empty cells or voids (see e.g., Compton at paras. 0002-0003). Compton further discloses that the hexagonal cell geometry can be configured such that the cells can be collapsed more readily at the perimeter, but is less compressible at a central region to provide a protective enclave for objects nested within the cellular structure (see e.g., Compton at para. 0154 and FIGS. 27A-28B). Additionally, Compton discloses applying a shift function across a height and width of the cellular structure, which would alter stiffness and density values depending on the height and width of a particular segment of the cellular structure.
Thus, it would have been obvious to one skilled in the art at the time of filing to have modified the honeycomb structure of Suess to have variable density, in light of the teachings of Compton, for the benefit of providing a protective enclave surrounding the storage tanks 88, 90 of Suess where an outer perimeter of the hexagonal structure is more easily collapsible to prevent or minimize the storage tanks 88, 90 from compressing during initial impact or strike.
Regarding Claim 11, Suess discloses the foam member 112 as having a portion between the lower portion 98 and the storage tank 90 that tapers from a first larger depth or thickness (D3) to a second smaller depth or thickness (D4)(see Fourth Annotated FIG. 6 of Suess below). However, Suess is silent on providing the honeycomb structure with a gradient density. In the same field of endeavor, Compton discloses that graded cellular material can be used in crumple zones or other protective systems in a vehicle (see e.g., Compton at para. 0005). The graded cellular material can include a hexagonal cell geometry including thin walls or struts of slid material arranged periodically in space to define empty cells or voids (see e.g., Compton at paras. 0002-0003). Compton further discloses that the hexagonal cell geometry can be configured such that the cells can be collapsed more readily at the perimeter, but is less compressible at a central region to provide a protective enclave for objects nested within the cellular structure (see e.g., Compton at para. 0154 and FIGS. 27A-28B). Additionally, Compton discloses applying a shift function across a height and width of the cellular structure, which would alter stiffness and density values depending on the height and width of a particular segment of the cellular structure.
Thus, it would have been obvious to one skilled in the art at the time of filing to have modified the honeycomb structure of Suess to have variable density, in light of the teachings of Compton, for the benefit of providing a protective enclave surrounding the storage tanks 88, 90 of Suess where an outer perimeter of the hexagonal structure is more easily collapsible to prevent or minimize the storage tanks 88, 90 from compressing during initial impact or strike.

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claims 14 and 15, the prior art of record does not reasonably teach or suggest the combination of features including wherein the cushion is a unitary lattice structure having a floor portion and a wall portion with a continuous exterior surface.
Regarding Claims 16-20, the prior art of record does not reasonably teach or suggest the combination of features including 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 7,144,030 to Buell et al. discloses a protective device for a motorcycle including a lattice structure with a plurality of ribs 70 and the protective device is position laterally from a fuel tank (see FIGS. 1-3, 5, and 7)
U.S. Publication No. 2011/0210096 to Raji discloses a workpiece including a smooth interior surface and a lattice or grid exterior surface, and such a workpiece can be a component of or associated with a fuel cell (see FIG. 3 and paras. 0015-0016).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.C.L./Examiner, Art Unit 3642                                                  /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642